This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 04 September 2020) has been withdrawn pursuant to 37 CFR § 1.114.  Amendments accompanying Applicant's reply dated 04Noveber 2020 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, & 9 are rejected under AIA  35 USC § 103 as being unpatentable over US 20070131990 A1 (Jang'990), as evidenced by "Chapter 7: Reversible Reactions and Chemical Equilibrium."  in  Frank J. Mustoe.  "Chemistry 12."  McGraw-Hill Ryerson, Limited.  2002.  pp. 101 & 117-118 (Mustoe'Ch07) and "Chapter III: Chlorine and Its Compounds."  in  J. Newton Friend, ED.  "A Text-Book of Inorganic Chemistry."  Volume VIII.  Charles Griffin & Co., Ltd., Publishers.  (1915).  pp. 51 140. (Friend'ChpIII), in view of KR 20080072373 A (Choi'373) and US 20020073923 A1 (Saito'923).
Regarding claim 1, Jang'990 discloses a substrate processing apparatus (system for processing a plurality of large-area glass substrates to manufacture a flat panel display) comprising:
a chamber (chamber enclosing reaction chamber 42 atop standby chamber 34) comprising a first body part (at standby chamber 34) configured to provide a space in which substrates (substrates 100) stand by and a second body part (at reaction chamber 42) configured to provide a space in which a thin film deposition process is performed on each of the substrates (substrates 100);
a substrate holder (cassette stage 32) on which the substrates (substrates 100) are stacked, the substrate holder (cassette stage 32) being movable between the first body part and 

    PNG
    media_image1.png
    1433
    1512
    media_image1.png
    Greyscale

FIG. 2B of Jang'990
a first supply unit (nozzle device 40 for supplying source gas to reaction chamber 42 from a source gas supplying device, the source gas supplying device including evaporation container 12, source powder storage container 74, source powder inlet tube 76, & source powder valve  78) configured to supply a first gas (source gas) for depositing a 
a second supply unit (nitrogen {N2} gas supplying device 60) configured to supply a second gas (nitrogen {N2}) after depositing the thin film on the substrate, which reacts with by-products remaining in the chamber while the thin film is deposited to generate a fume that is in a smoke state (e.g., 3 Cl2 +N2 => 2 NCl3) into the first body part (at standby chamber 34);
an exhaust unit (exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) connected to the second body part, and configured to exhaust the gases and the fume within the chamber (chamber enclosing reaction chamber 42 atop standby chamber 34);
the first gas comprises a thin film raw gas and an etching gas; and
the by-products comprising chlorine (Cl) components.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].  Each of the limitations:
"configured to supply a first gas, which comprises a thin film raw gas and an etching gas, for depositing a thin film on the substrate in the second body part" associated with the first supply unit;
"configured to supply a second gas that reacts with by-products, which comprise chlorine (Cl) components, remaining in the chamber while the thin film is deposited to generate fume that is in a smoke state" associated with the second supply unit; and
"configured to exhaust the gases and the fume within the chamber" associated with the exhaust unit connected to the second body part;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim 
the first supply unit of Jang'990 is capable of the first gas, which comprises a thin film raw gas and an etching gas, for depositing a thin film on the substrate in the second body part;
the second supply unit of Jang'990 supplies (nitrogen {N2}) that is capable of reacting with by-products, which comprise chlorine (Cl) components, remaining in the chamber while the thin film is deposited to generate fume that is in a smoke state (e.g., 3 Cl2 +N2 => 2 NCl3);
the exhaust unit of Jang'990 connected to the second body part is capable of exhausting the gases and the fume within the chamber;
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Jang'990 since Jang'990 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Jang'990.  In addition, expressions relating to the contents (e.g., second gas, by-products generated while the thin film is deposited, generated fume … etc.) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article worked upon (e.g., by-products generated while the thin film is deposited) by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
In addition, Mustoe'Ch07 evidences that nitrogen (N2) reacts with reacting with by-products, which comprise chlorine (Cl) components, is common knowledge in the art.  Furthermore, Friend'ChpIII evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 1, Jang'990 does expressly not disclose:
the second gas reacting with by-products generated while the thin film is deposited.
Regarding claim 1, Choi'373 discloses supplying a second gas (e.g., hydrogen containing gas {e.g., water(H2O) or hydrogen (H2)}) that reacts with by-products generated while a thin film is deposited (e.g., residual gas 13 {e.g., chlorine-containing gas}) in which the to generate fume (hydrogen chloride {HCl} gas).
FIGs. 3A-B; & pp. 3-4.
A motivation for substituting the second gas (e.g., hydrogen containing gas {e.g., water(H2O) or hydrogen (H2)}) as disclosed by Choi'373 for the second gas (nitrogen {N2}) of Jang'990 is to exhaust by-products generated while a thin film is deposited (residual waste gas) as disclosed by Jang'990.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).

    PNG
    media_image2.png
    524
    687
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    553
    753
    media_image3.png
    Greyscale

                    FIG. 3A of Choi'373                                            FIG. 3B of Choi'373
Therefore it would have been obvious to a person having ordinary skill in the art at the 2O) or hydrogen (H2)}) as disclosed by Choi'373 for the second gas of Jang'990.

    PNG
    media_image4.png
    87
    1417
    media_image4.png
    Greyscale

FIG. 2B of Jang'990 (Cropped)
Regarding claim 1, Jang'990 discloses:
the exhaust unit exhaust unit (exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump; & gas exhausting device 63 for exhausting a residual waste gas diluted by the inert gas) comprising:
a first exhaust line (line at exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) configured to exhaust the first gas; and

FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].
Regarding claims 1 & 5, Jang'990 does expressly not disclose:
a second exhaust line branched from the first exhaust line.
Regarding claims 1 & 5, Saito'923 discloses:

    PNG
    media_image5.png
    922
    1559
    media_image5.png
    Greyscale

FIG. 3 of Saito'923
an exhaust unit (e.g., exhaust pipe 63 including pipes 63a, 63b, 63c … etc., 1st vent 71 {used for exhausting the exhaust gas when producing a silicon oxide (SiO2) film &/or a silicon nitride (Si3N4) film}, & 2nd vent 72 {used for exhausting the exhaust gas when cleaning gas (e.g., hydrogen fluoride) is used) comprising:

    PNG
    media_image6.png
    1354
    1417
    media_image6.png
    Greyscale

FIG. 1 of Saito'923
a first exhaust line (e.g., 1st vent 71 {used for exhausting the exhaust gas when producing a silicon oxide (SiO2) film &/or a silicon nitride (Si3N4) film}) configured to exhaust a first gas during a process of depositing the thin film on the substrate, and
a second exhaust line (e.g., 2nd vent 72 {used for exhausting the exhaust gas when cleaning gas (e.g., hydrogen fluoride) is used) provided separately from the first exhaust line to exhaust the second gas and the fume thereby removing the fume 
FIGs. 1-3 & 7-13; ¶¶[0073]-[0075]; ¶¶[0079]-[0083]; ¶¶[0086]-[0157]; ¶¶[0159]-[0174]; ¶¶[0176]-[0191]; & ¶¶[0193]-[0213].
A motivation for rearranging the first exhaust tube, second exhaust tube, and the vacuum pumps of Jang'990 so that the second exhaust tube branches from the first exhaust tube as disclosed by Saito'923 is to one or more of: use one of the first exhaust line and the second exhaust line to achieve a predetermined vacuum value and use the other of the first exhaust tube and the second exhaust tube to maintain the predetermined vacuum value; and use one of the first exhaust line and the second exhaust line to quickly achieve a base vacuum value and use the other of the first exhaust tube and the second exhaust tube to exceed the base vacuum value.  Such rearrangement, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to rearrange the first exhaust line, second exhaust line, and the vacuum pumps of Jang'990 so that the second exhaust tube branches from the first exhaust tube as disclosed by Saito'923.
Regarding claim 2, Jang'990 discloses:
the second supply unit (purge gas supplying device 60) comprising:
a second supply tube configured to define a path through which the second gas (nitrogen {N2}) flows, the second supply tube being connected to an inner space of the first body part (at standby chamber 34); and


    PNG
    media_image4.png
    87
    1417
    media_image4.png
    Greyscale

FIG. 2B of Jang'990 (Cropped)
a control valve configured to open and close a moving path for the second gas, which is defined in the second supply tube.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].  Because it is common knowledge in the art that a supply tube includes control valve configured to open and close the moving path defined in the supply tube, Jang'990 inherently discloses a control valve configured to open and close a moving path defined in the second supply tube.  See e.g., MPEP § 2144.03.
Regarding claim 4, Jang'990 discloses:
the first exhaust line (line at exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) comprising:
a first exhaust tube (tube at line at exhausting part {e.g., shower head type suction openings 68} of reaction chamber 42 connected to vacuum pump) communicating with the inside of the chamber (chamber enclosing reaction chamber 42 atop standby chamber 34);
a first exhaust valve configured to open and close a moving path for the first gas (source gas), which is defined in the first exhaust tube; and
a first exhaust pump (vacuum pump) connected to the first exhaust tube to provide suction force for suctioning the first gas (source gas).
See e.g., MPEP § 2144.03.
Regarding claim 5, Jang'990 discloses:
a second exhaust line (line at gas exhausting device 63 for exhausting a residual waste gas diluted by the inert gas) comprising:
a second exhaust tube (tube at line at gas exhausting device 63 for exhausting a residual waste gas diluted by the inert gas); and
a second exhaust pump (pump of gas exhausting device 63) connected to the second exhaust tube to provide suction force for suctioning the second gas or the fume.

    PNG
    media_image4.png
    87
    1417
    media_image4.png
    Greyscale

FIG. 2B of Jang'990 (Cropped)
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].
Regarding claim 6, Jang'990 discloses:
a reaction tube (tube defining space between heating devices 38, shower head-type nozzle 66, shower head-type suction openings 68, & standby chamber 34) disposed in the second body part second body part (at reaction chamber 42),

    PNG
    media_image7.png
    1103
    1395
    media_image7.png
    Greyscale

FIG. 5A of Jang'990
the first supply unit (nozzle device 40 for supplying source gas to reaction chamber 42 from a source gas supplying device, the source gas supplying device including evaporation container 12, source powder storage container 74, source powder inlet tube 76, & source powder valve  78) suppling the first gas into the reaction tube.
FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087].
Regarding claim 7, Jang'990 discloses:
2}) into the inside of the first body part (at standby chamber 34),
(FIGs. 2A, 2B, 5A & 5B; ¶¶[0008]-[0015]; ¶¶[0032]-[0033]; ¶¶[0035]-[0036]; ¶[0039]; ¶¶[0043]-[0056]; & ¶¶[0064]-[0087]); and
Saito'923 discloses:
a second supply unit second supply unit (cleaning gas source 35d {e.g., supplying hydrogen fluoride (HF)}) supplying a second gas (hydrogen fluoride {HF}) into an inside of a first body part,
(FIGs. 1-3 & 7-13; ¶¶[0073]-[0075]; ¶¶[0079]-[0083]; ¶¶[0086]-[0157]; ¶¶[0159]-[0174]; ¶¶[0176]-[0191]; & ¶¶[0193]-[0213]).
Regarding claim 9, Choi'373 discloses:
the by-products comprising chlorine (Cl) components (e.g., residual gas 13 {e.g., chlorine-containing gas}), and the second gas comprising moisture (H2O {e.g., water(H2O)}).
FIGs. 3A-B; & pp. 3-4.
Response to Arguments
Applicant' s arguments accompanying Applicant's RCE dates 07 December 2020 with respect to claim 1-2, 4-7, & 9 have been carefully considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	US 2912311 A (Mason'311), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(b)	US 5359787 A (MostowyJr'787), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(c)	US 20020014205 A1 (Shin'205), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(d)	US 20020053191 A1 (Gu'191), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art;
(e)	US 6554910 B1 (Sandhu'910), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art; and
(f)	US 20040159573 A1 (Lim'573), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art; and
(g)	US 20070134415 A1 (Hwang'415), evidences that reactions with by-products, which comprise chlorine (Cl) components, generate a fume that is in a smoke state is common knowledge in the art.
(h)	Also among such prior art are:
US 4910042 A (Hokynar'042, see e.g., FIG. 1);
US 5250092 A (Nakano'092, see e.g., FIG. 2);
US 5328360 A (Yokokawa'360, see e.g., FIGs. 1-3);
US 5433784 A (Miyagi'784, see e.g., FIG. 1);
US 5554226 A (Okase'226, see e.g., FIG. 1);
US 5584963 A (Takahashi'963, see e.g., FIG. 2);
US 6106626 A (Guan'626, see e.g., FIG. 2);
US 6119532 A (Park'532, see e.g., FIGs. 2-4);
US 6139642 A (Shimahara'642, see e.g., FIGs. 1, 12, & 13);
US 6139640 A (Ramos'640, see e.g., FIG. 1-4);
US 6159298 A (Saito'298, see e.g., FIG. 1);
US 20010019896 A1 (Choi'896, see e.g., FIG. 2 & 3);
US 6287984 B1 (Horie'984, see e.g., FIG. 1);
US 20020028566 A1 (Yano'566, see e.g., FIGs. 1-5);
US 20020069825 A1 (Saito'825, see e.g., FIGs. 1-3);
US 6561226 B1 (Liu'226, see e.g., FIGs. 1-5);
US 20040094091 A1 (Yang'91, see e.g., FIGs. 2 & 6);
US 20040154746 A1 (Park'746, see e.g., FIG. 4);
US 20050061245 A1 (Kim'245, see e.g., FIGs. 1-2););
US 20050081786 A1 (Kubista'786 , see e.g., FIGs. 4-6);
see e.g., FIGs. 1-3);
US 20060176928 A1 (Nakamura'928, see e.g., FIGs. 2-25);
US 20070032045 A1 (Kasahara'045, see e.g., FIGs. 1-7); and
US 20090087964 A1 (Maeda'964, see e.g., FIG. 4),
each of which discloses (a)  a second supply unit configured to supply a second gas after depositing a thin film on the substrate and/or (b)  a first exhaust line configured to exhaust a first gas during a process of depositing a thin film on a substrate, and a second exhaust line provided separately from the first exhaust line to exhaust a second gas and a fume thereby removing the fume after the process of depositing the thin film on the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716